COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §
                                                       No. 08-16-00320-CR
 RACHEL HANH RODKE,                        §
                                                         Appeal from the
                   Appellant,              §
                                                    County Criminal Court No. 4
 v.                                        §
                                                     of El Paso County, Texas
 THE STATE OF TEXAS,                       §
                                                       (TC# 20150C06433)
                   State.                  §

                                               §

                                           ORDER

       Appellant’s brief was not filed on or before the due date, March 8, 2017. The Court

notified Appellant that her brief is past due and instructed her to file her brief or a motion for

extension of time no later than March 24, 2017. Appellant has not filed her brief or an extension

motion, and she has not filed any response to the Court’s letter. Ordinarily, the Court is required

to order the trial court to conduct a hearing to determine whether the brief has not been filed due

to ineffective assistance of counsel. See TEX.R.APP.P. 38.8(b)(2). It is unnecessary to address

this issue because Appellant is representing herself on appeal. See TEX.R.APP.P. 38.8(b). It is

ordered that this appeal will be submitted on the record and without briefs.

       IT IS SO ORDERED this 3rd day of April, 2017.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.